
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 53
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mr. Udall of Colorado
			 (for himself, Mr. Bennet,
			 Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bingaman, Mr. Blumenthal,
			 Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following concurrent resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Honoring the victims of the Aurora,
		  Colorado, movie theater shooting and condemning the atrocities that occurred in
		  Aurora, Colorado.
	
	
		Whereas, on July 20, 2012, an armed gunman opened fire at
			 a movie theater in Aurora, Colorado, killing 12 people and wounding 58
			 others;
		Whereas many individuals at the theater selflessly sought
			 to aid and protect others without regard for their own safety;
		Whereas the Aurora Police Department and the Aurora Fire
			 Department quickly and bravely acted to prevent the additional loss of life;
			 and
		Whereas local, State, and Federal law enforcement,
			 firefighters, and medical service professionals performed their duties with
			 utmost skill and coordination: Now, therefore, be it
		
	
		That Congress—
			(1)condemns, in the
			 strongest possible terms, the heinous atrocities that occurred in Aurora,
			 Colorado;
			(2)offers
			 condolences to the families, friends, and loved ones of those who were killed
			 in the shooting;
			(3)expresses hope
			 for the rapid and complete recovery of the wounded;
			(4)applauds the hard
			 work and dedication exhibited by the hundreds of local, State, and Federal
			 officials and other individuals who offered support and assistance; and
			(5)honors the
			 resilience of the community of the City of Aurora and the State of Colorado in
			 the face of incredible adversity.
			
